Order affirmed, without costs of this appeal to either party. Memorandum: In view of the disposition herein made, we do not at this time determine whether the six-year or the ten-year Statute of Limitations applies. That question may be raised again when the real situation is disclosed from the pleadings or by facts appearing upon the trial. (See Goldstein v. Schachne, 261 App. Div. 922; Hurley v. Hurley, 266 App. Div. 701.) All concur. (The order denies defendant’s motion to dismiss plaintiff’s complaint in an action to declare a quitclaim deed null and void.) Present — Taylor, P. J., McCurn, Love, Vaughan and Kimball, JJ.